DETAILED ACTION
Claim 1 has been amended. Claims 1-8  remain pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Sepp Zangeneh on May 5, 2022. The application has been amended as follows: 
In the claims:
(Currently Amended) A method for exchanging commands between a transmitter of a continuous analyte
while the transmitter is in an idle state, receiving, at a first display device, a command for exchange of data with the transmitter;
transmitting the command from the first display device to the transmitter after the transmitter has transitioned from the idle state to an active state;
receiving a response including updated data from the transmitter, wherein the updated data includes analyte data generated by an abalyte sensor of the continuous analyte monitoring system; and
displaying the updated data by the first display.

(Previously Presented)The method of claim 1, further comprising:
receiving a plurality of commands at the first display device, including the command;
maintaining a queue including the plurality of commands; and
            transmitting the plurality of commands from the queue to the transmitter after the transmitter has transitioned from the idle state to the active state.

(Original)The method of claim 1, further comprising:
receiving, at a second display device, the response including the updated data; and 
displaying the updated data by the second display.

(Previously Presented) The method of claim 1, wherein:
the command comprises a stop command for the transmitter, the method further comprising: 
 displaying, at the first display device, that the command has been received and is being processed, and wherein:
displaying the updated data comprises displaying that the stop command has been processed by the transmitter.

(Previously Presented)The method of claim 1, wherein:
the command comprises a start command for the transmitter, the method further comprising: 
 displaying a warm-up state for the transmitter, and wherein:
displaying the updated data comprises displaying that the start command has been processed by the transmitter.

(Currently Amended)The method of claim 1, wherein:
the command comprises a start command for the transmitter, the method further comprising: 
 displaying a warm-up state for the transmitter, and wherein:
[[, ]]while the transmitter is in the idle state, a second display device displays a prior state of the transmitter before the transmitter receives the start command; and
displaying the updated data comprises displaying that the start command has been processed by the transmitter on the first display device and the second display device.

(Original)The method of claim 1, further comprising:
establishing active communication between a second display device and the transmitter after displaying the updated data;
receiving, at the second display, a second command;
transmitting the second command to the transmitter;
determining that the second command has already been processed by the command previously sent from the first display device; 
rejecting processing of the second command; and
updating the second display device with the updated data

Allowable Subject Matter
Claims 1-8 are allowed. No reason for allowance is needed as the record is clear in light of applicant’s arguments and examiner amendment above. See MPEP 1302.14(l).

According to MPEP 1302.14 (I): “In most cases, the examiner’s actions and the applicant’s replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule. This is particularly true when applicant fully complies with 37 CFR 1.111 (b) and (c) and 37 CFR 1.133(b). Thus, where the examiner’s actions clearly point out the reasons for rejection and the applicant’s reply explicitly presents reasons why claims are patentable over the reference, the reasons for allowance are in all probability evident from the record and no statement should be necessary.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARIF ULLAH whose telephone number is (571)272-5453.  The examiner can normally be reached on Mon-Fri 7:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 5712723739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHARIF E ULLAH/Primary Examiner, Art Unit 2495